TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-06-00373-CV


In re Terrence Hazel





ORIGINAL PROCEEDING FROM TRAVIS COUNTY



M E M O R A N D U M   O P I N I O N


On July 7, 2006, the Clerk received and filed Terrence Hazel's pro se motion for
leave to file a handwritten petition for writ of mandamus.  The motion was granted on July 19.  The
motion was not accompanied by the petition itself and, since then, no mandamus petition has been
tendered for filing.  The cause is dismissed.


				__________________________________________
				Bea Ann Smith, Justice
Before Justices B. A. Smith, Pemberton and Waldrop
Filed:   December 8, 2006